Citation Nr: 1729731	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-08 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include as due to military sexual trauma (MST).

2.  Entitlement to service connection for PTSD, to include as due to military sexual trauma (MST).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1970 to November 1972.

This matter comes before the Board of Veteran's appeals on appeal from an April 2009 Rating Decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado (Agency of Original Jurisdiction (AOJ)).  

The Board initially notes that throughout the appeal period, VA has adjudicated the Veteran's psychiatric service connection claim as one for PTSD alone.  However, the record reflects that the Veteran been diagnosed with psychiatric disabilities, to include depression, adjustment disorder, and anxiety.  Accordingly, the Board is expanding the Veteran's original service-connection claim to include consideration of whether service connection may be awarded for any psychiatric disability manifesting during the period under review.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For administrative purposes, the Board has listed two separate issues on the title page.

In February 2017, the Board sought expert medical opinion from the Veterans Health Administration (VHA).  In April 2017, the Veteran and her representative were provided a copy of the opinion obtained and afforded a 60 day period of time to present additional evidence and/or argument.  Her representative submitted additional argument in June 2017.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric diagnoses of anxiety, depression, obsessive compulsive disorder, mood disorder, and adjustment disorder are all attributable to her service-connected disabilities.

2.  The Veteran does not manifest PTSD.

CONCLUSIONS OF LAW

1.  The criteria for service connection for acquired psychiatric disorders other than PTSD have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310, 3.304(f), 4.125 (2016).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310, 3.304(f), 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  There has also been no argument raised as the adequacy of the supplemental VHA opinion.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., DSM-IV or DSM-5); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the AOJ certified the Veteran's appeal to the Board in February 2014, prior to August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is not applicable in the present case.

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In cases involving military sexual trauma, due to the extremely personal and sensitive nature of the issue, many such incidents are not officially reported.  In such situations, it is not unusual for there to be an absence of service records documenting the events the veteran has alleged.  The victims of such trauma may not necessarily report the full circumstances of the trauma for many years after the trauma.  See VBA Manual M21-1, III.iv.4.H.4.b.

Therefore, VA cannot use the absence of service record documentation or lack of report of in-service sexual assault to military authorities as evidence to conclude that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).  Rather, VA should use evidence from other sources that may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  See also Patton v. West, 12 Vet. App. 272, 277 (1999).

With regard to an actual diagnosis of PTSD, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this regard, the Federal Circuit recently held that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014).  Regardless, the Board acknowledges the Veteran is competent to report psychiatric symptoms both during and after service.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  Id. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Id. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau at 1376-77.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Kahana, 24 Vet. App. at 433 n.4. 

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107 (b)).

Turning to the facts of the case at hand, in June 2003, the Veteran underwent a private mental health evaluation.  The social worker conducting the evaluation diagnosed the Veteran with adjustment disorder with mixed anxiety and depression.  The examiner also noted that the Veteran may have underlying PTSD symptoms being triggered by work stressors; however, a definitive diagnosis of PTSD was not provided.

During an August 2007 VA psychiatric intake assessment, the Veteran reported having an abusive childhood.  She stated that she felt depressed and overwhelmed for several years.  Upon examination, the licensed clinical social worker conducting the assessment did not provide a diagnosis, but noted that the Veteran's symptoms stemmed from her traumatic childhood.

The Veteran was afforded a VA examination in November 2007, at which time she reported being sexually assaulted in the military.  She reported feeling depressed and hopeless, while experiencing decreased concentration and forgetfulness.  She endorsed intrusive memories of her childhood and her military experience.  Ultimately, the VA psychiatrist conducting the examination diagnosed the Veteran with chronic, moderate mood disorder, not otherwise specified, with anxious and depressive symptoms.  The clinician stated that the Veteran's mood disorder was as likely as not associated with her service-connected knee problems.  The clinician also stated that the Veteran's in-service experiences, specifically a serious motor vehicle accident and her reported sexual assault, exacerbated her anxiety.  

In a May 2009 treatment note, the Veteran's clinical social worker noted that the Veteran had an exacerbation in her PTSD symptoms during the past few months, evidenced by an increase in episodes of anxiety and fearfulness.

Most recently, in February 2017, the Board sought clarification from a psychological expert as to the Veteran's specific diagnoses and a possible nexus to service.  In a letter received in April 2017, Dr. W.B. opined that the Veteran's depression and obsessive compulsive disorder were related to her service-connected knee disability, seizure disorder, and traumatic brain injury.  However, upon review of the evidence of record, Dr. W.B. was unable to confirm that the Veteran had PTSD under either DSM-IV or DSM-5.

Upon consideration of all the evidence, the Board finds that service connection for adjustment disorder, mood disorder, depression, anxiety, and obsessive compulsive disorder is warranted.  Throughout the Veteran's medical records, mental health professions have established that the Veteran's acquired psychiatric disabilities are related to either her in-service motor vehicle accident, or her service-connected disabilities.  The opinions were rendered after examination of the Veteran's records and/or corresponding examination of the Veteran.  All opinions considered the Veteran's symptoms along with the DSM criteria.  As the opinions are both competent and credible, and there is no sufficient evidence to suggest otherwise, service connection for adjustment disorder, mood disorder, depression, anxiety, and obsessive compulsive disorder is granted.

With that said, the Board finds that service connection for PTSD is not warranted.  As noted above, the first requirement for service connection for PTSD is a medical diagnosis of the condition.  A diagnosis of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in DSM-IV.  See 38 C.F.R. §§ 3.304(f), 4.125.  See also Cohen, 10 Vet. App. 128 (1997).  Although sympathetic to the Veteran's position, the Board finds that the preponderance of the evidence is against a finding that the Veteran manifests PTSD.  A May 2009 VA social worker commented that the Veteran had an exacerbation of PTSD symptoms.  The scope of interview and consideration of DSM-IV criteria is not shown as this is a brief reference to PTSD symptoms.  On the other hand, at the August 2008 initial mental health intake assessment, the social worker conducting the assessment did not diagnosis PTSD pursuant to the DSM-IV.  Although some DSM-IV criteria were present, the social worker linked the Veteran's symptoms to her childhood experiences and did not specify whether the Veteran met all six DSM-IV criteria.  Subsequent treatment records reflect diagnoses of PTSD; however, further details under DSM-IV were not provided.  More probative, the Board has reviewed the November 2007 VA examiner opinion and the February 2017 VHA opinion which determined that the Veteran did not meet the criteria for PTSD based upon a full review of the record.  Notably, both examiners found an acquired psychiatric disorder attributable to service and/or service-connected disability.  The Board finds that these examination reports substantially outweigh the clinic notation of PTSD symptoms as they were based on a more thorough review of the record and include explanatory rationale for their conclusions.

The Board has also considered the lay statements of record.  Lay witnesses are certainly competent and credible to attest to symptoms and observations within their immediate purview.  However, as previously noted, lay witness statements are not sufficient to provide a competent diagnosis of PTSD.  Young, 766 F.3d at 1352-53.

In sum, while service connection for acquired psychiatric disorders other than PTSD is warranted, service connection for PTSD is not.  In this regard, the Board notes that the Veteran originally filed a claim of entitlement to service connection specifically for PTSD.  However, as evidenced by the record, the symptomology connected with the Veteran's acquired psychiatric disorders include depression, anxiety, adjustment disorder, mood disorder, and obsessive compulsive disorder.  The Board considers the Veteran's original psychiatric disability claim to have been fully granted through the above grant of entitlement to service connection for acquired psychiatric disorders other than PTSD.  Moreover, even if service connection for PTSD were established, the Board notes that no additional benefit would be due to the Veteran.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (held that while it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted).



ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD is granted.

Entitlement to service connection for PTSD is denied.




____________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


